Citation Nr: 1144968	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to February 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the RO which, in part, denied service connection for a low back disability.  A videoconference hearing before the undersigned was held in May 2009.  The Board remanded the appeal for additional development in June 2009 and April 2011.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  A low back disability was not present in service or until many years after service.  

3.  The evidence does not link any current back disability to service or any incident there in.  


CONCLUSION OF LAW

The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2003 and January 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records, including multiple duplicate records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing at in May 2009.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  


Factual Background

The Veteran contends that his current low back disability was initially manifested in service and was caused by driving vehicles on rough roads and cobble stone streets.  The Veteran asserted that because of his height, he had to drive in a bent position which put added pressure on his back.  He testified that he sought medical attention on numerous occasions in service and was given muscle relaxers.  The Veteran asserts that he has had chronic low back problems since service and believes that his current back disability is related to service.  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

In this case, the service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any back problems.  Furthermore, on a Report of Medical History (RMH) for separation from service in January 1970, the Veteran specifically denied any history of or current problems with lameness or "back trouble of any kind" and no pertinent abnormalities were noted on examination at that time.  The Veteran also denied any illness or injury other than those already reported and denied that he had consulted or been treated [medically] within the past five years.  

Private medical records received in October 2003 showed that the Veteran was treated for low back pain following a work-related motor vehicle accident in July 2001.  An MRI in August 2001 revealed disc herniation at L4-5 and L5-S1.  The treatment records indicated that the Veteran's symptoms were improving with therapy when he reinjured his back after being rear-ended in a second work-related motor vehicle accident in January 2002.  

On VA spine examination in February 2004, the Veteran reported that he had back problems in service and had sought medical treatment two or three times, once in Wiesbaden and twice in Mainz, Germany, and said that he has had chronic back pain ever since.  

In a letter received in June 2007, the Veteran reported that he was treated for back problems at military hospitals in Stuttgart and Mainz, Germany.  In his substantive appeal, received in April 2005, the Veteran reported that he injured his back in a "trucking accident" in Germany and that the constant driving aggravated his back problems during service.  He reported that his back pain was so obvious, that the general he drove for offered to reassign him back to his old unit.  At the videoconference hearing in May 2009, the Veteran reiterated that he injured his back in a trucking accident in service and said that he sought medical attention for chronic back problems at various facilities on numerous occasions in service.  In a letter received in November 2010, he reported that he was treated for chronic back problems at Mainz, Heidelberg, and Stuttgart, Germany.  

A letter from a private chiropractor, received in October 2011, noted the Veteran's reported history of back problems since driving vehicles in service in a cramped position due to his height.  The chiropractor opined that it was "evident and conclusive" that the Veteran's lower back disability originated from his active service which "caused his disc to bulge leading to displacement of the nucleus with inner annular fiber disruption."  The chiropractor also opined that the subsequent motor vehicle accidents in 2001 and 2002 exacerbated an already existing low back problem leading to disc herniations, protrusions and extrusion of disc material causing comprise of the spinal canal as noted from MRI report.  

The evidentiary record included two letters from a fellow serviceman.  In a letter received in October 2008, the serviceman stated that he drove the Veteran to the doctor for his back problems in Germany in 1969.  In a letter received in October 2011, the serviceman stated that the Veteran had chronic back problems driving trucks and went to the doctor for pain "everyday."  

Copies of private medical records, received from the Veteran in November 2010, showed that he was first treated for back pain in September 1999.  At that time, the Veteran reported that his back pain started while doing yard work at home and that he had similar back problems in the past, "typically just about like this.  He does something and then gets a lot of stiffness and tenderness and a little bit of radiation down his legs."  The Veteran was seen for back pain again in January 2000, reportedly caused by imprudent lifting.  

When examined by VA in May 2011, the Veteran reported that he could not recall a specific back injury in service, and said that his back started hurting because he was tall and had to lean forward to avoid hitting his head on the roof of the cab when driving trucks on rough roads in service.  The examiner noted that the Veteran's current back disability (diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine) was not shown until many years after service and subsequent to the work-related back injuries in 2001, opining that it was less likely than not that his current low back disability was related to service.  

While the Veteran is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

Concerning the Veteran's assertions that he was treated for chronic back problems on numerous occasions in service and has had recurring back problems ever since, the Board observes that this is unsupported by any objective evidence, and inconsistent with other of the Veteran's statements and with the service treatment records and post service medical records.  

Concerning the Veteran's assertions that he was treated at various military facilities, it may be theoretically possible that not all of the Veteran's service treatment records are associated with the file, but the records that are, contradict this assertion.  In this regard, the Board notes that the Veteran's service treatment records showed that he was treated for various maladies at several military medical facilities in Germany, including Mainz, Mannheim and Vaihingen, and at the 546th General Dispensary from August 1968 (when he arrived in Germany) through December 1969.  As noted above, however, the service treatment records are entirely silent for any complaints, treatment, abnormalities or diagnosis for any back problems in service.  Furthermore, the Veteran specifically denied any history of back problems of any kind at the time of his service separation examination in January 1970, and no pertinent abnormalities were noted on examination.  

Assuming, for the sake of argument, that some of his service treatment records were not associated with his claims file, the Veteran has not offered any explanation as to why he specifically denied any history of back problems at the time of his separation examination in January 1970.  That the Veteran would have severe, chronic back problems that were obvious to the general he drove for and, according to the fellow serviceman who allegedly drove him to at least one doctor's appointment, required him to seek medical attention "everyday" while in Germany, but that he would specifically deny any history of back problems at the time of his separation examination which, parenthetically was conducted while he was still in Germany, is not rational or believable.  Thus, the Board finds that the Veteran is not a reliable historian and his assertions are not credible.  (The Board likewise does not consider the friend's statements credible given their inconsistency with the service records.)  

This conclusion is reinforced by other inconsistent statements the Veteran made.  That is, on at least two occasions, the Veteran asserted that he initially injured his back in a trucking accident in service.  However, when examined by VA in May 2011, he reported that he could not recall any specific back injury in service, and said that his back problems were due to the cumulative effect of driving in a cramped position because of his height.  Similarly, when examined by VA in February 2004, the Veteran reported that he was treated on only a couple of occasions in service.  However, in various letters to VA, he asserted that he was treated on a greater number of occasions in service.  Thus, the Board finds any assertion of chronic back problems beginning in service implausible.  

The first evidence of a back problem was in September 1999, nearly three decades after the Veteran's discharge from service.  While the private treatment record at that time indicated that the Veteran had similar symptoms in the past, there was no indication that his back problems were related to any incident in service.  The fact that the Veteran did not report any back problems in service or seek medical attention for any such problems until 1999, suggests that any prior symptoms he may have experienced were manifested at some point after service.  

As to the private chiropractor's statement, the Board finds that the opinion was based primarily on the Veteran's self-described medical history and was wholly conclusory in nature.  While the chiropractor asserted that the Veteran suffered a back injury in service which caused disc to bulge leading to displacement of the nucleus with inner annular fiber disruption, he did not provide any objective evidence to support that assertion.  In any event, since the Veteran is not credible, the medical opinion based on his discredited history is not probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

Inasmuch as there was no objective evidence of a back injury or disability in service or until more than 29 years after service separation, and no credible or competent medical evidence that any current low back disability is related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a low back disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


